Case: 20-60532     Document: 00515646805         Page: 1     Date Filed: 11/20/2020




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                  No. 20-60532                      November 20, 2020
                                Summary Calendar
                                                                       Lyle W. Cayce
                                                                            Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Marvin R. Brown,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                            USDC No. 3:14-CR-64-1


   Before King, Smith, and Wilson, Circuit Judges.
   Per Curiam:*
          In July 2016, Marvin R. Brown, federal prisoner # 17998-043, was
   sentenced to a total of 240 months of imprisonment following his convictions
   for conspiracy to possess with intent to distribute 50 grams or more of
   methamphetamine, possession with intent to distribute 50 grams or more of


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60532      Document: 00515646805            Page: 2   Date Filed: 11/20/2020




                                     No. 20-60532


   methamphetamine,        and    possession        with   intent     to   distribute
   methamphetamine. He now appeals the district court’s denial of his 18
   U.S.C. § 3582(c)(1)(A)(i) motion to reduce his sentence, in which he sought
   compassionate release based upon the COVID-19 pandemic and his
   underlying medical condition of diabetes.
          Brown argues that the district court abused its discretion when it
   denied his motion because it weighed the 18 U.S.C. § 3553(a) sentencing
   factors as they existed when he was sentenced rather than as they existed
   when he filed his motion for compassionate release.              Additionally, he
   contends that the district court afforded insufficient weight to significant
   factors such the deficient response by the Bureau of Prisons (BOP) to the
   pandemic, the risk he faces as a diabetic during the pandemic, his subsequent
   acceptance of responsibility, and his efforts at rehabilitation.
          We review the denial of a motion for a sentence reduction under
   § 3582(c)(1)(A)(i) for an abuse of discretion. United States v. Chambliss, 948
F.3d 691, 693 (5th Cir. 2020). In conducting that review, we give deference
   to the district court’s application of the § 3553(a) sentencing factors. Id. A
   district court abuses its discretion when its decision is based on an error of
   law or a clearly erroneous assessment of the evidence. Id.
          Brown’s arguments do not establish that the district court abused its
   discretion. See Chambliss, 948 F.3d at 693-94. His mere disagreement with
   how the district court balanced the § 3553(a) factors is insufficient to
   establish an abuse of discretion and “is not a sufficient ground for reversal.”
Id. at 694. It is evident from the district court’s decision that it considered
   Brown’s arguments and determined that the balance of the § 3553(a) factors
   did not favor a reduction in his sentence. It was not unreasonable for the
   district court to afford greater weight to the seriousness of Brown’s
   convictions, the amount of time served on his sentence, and the need for just




                                           2
Case: 20-60532     Document: 00515646805           Page: 3   Date Filed: 11/20/2020




                                    No. 20-60532


   punishment, than the weight it placed upon Brown’s postsentencing
   rehabilitation, his medical issues, the impact of the pandemic at FCI Oakdale,
   and the BOP’s response to the pandemic. See Chambliss, 948 F.3d at 693-94;
   § 3553(a)(1), (a)(2)(A).
          AFFIRMED.




                                         3